—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered October 23, 1998, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The hazard to which plaintiff attributes her fall and injury, an uneven, raised and torn area of carpeting on premises owned by defendants, did not constitute a structural and/or design defect violative of a statute (see, Levy v Daitz, 196 AD2d 454). Accordingly, defendants, out-of-possession landlords who, pursuant to a lease, retained the right to reenter the subject premises to make needed repairs but did not undertake to repair or maintain the premises, may not be held liable for plaintiff’s harm (see, Manning v New York Tel. Co., 157 AD2d 264). Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Friedman, JJ.